

EQUIPMENT LEASE AGREEMENT


Lessor: Integrated Circuit Solution, Inc. Lessee: Powerchip Technology
Corporation
                                    




===============================================================================


THIS LEASE AGREEMENT (hereinafter referred to as this "Lease"), is made as of
April 20, 2015 (the “Effective Date”) by and between Integrated Circuit
Solution, Inc. (“ICSI”) a company duly organized and existing under the laws of
the R.O.C., having its registered office at No. 2, Technology 5th Road,
Science-Based Industrial Park, Hsinchu, Taiwan, R.O.C. (hereinafter referred to
as "Lessor") and Powerchip Technology Corporation, a company duly organized and
existing under the laws of the Republic of China (R.O.C.), having its registered
business office at No. 12, Li-Hsin 1st Rd., Hsinchu Science Park, Hsinchu,
Taiwan, R.O.C. (hereinafter referred to as "Lessee").


Lessor agrees to lease to Lessee, and Lessee agrees to lease from Lessor, such
equipment (the "Equipment") as listed in Exhibit A attached hereto.


Simultaneously with the signing of this Lease, Lessee signed another equipment
lease agreement with Integrated Silicon Solution, Inc. (“ISSI”) , a company duly
organized and existing under the laws of the State of Delaware of the United
States of America, having its registered business office at1623 Buckeye Drive,
Milpitas, California, 95035-7423 USA (hereinafter referred to as the “ISSI
Lease”).


Article 1.        Acceptance and Delivery


1.1    Lessee has selected (a) Equipment it desires to lease from Lessor and (b)
the vendor of such Equipment, and Lessor has approved the purchase orders
(copies of such purchase orders are attached hereto as Exhibit B). Lessor shall
place such purchase orders with the vendors in order to lease said Equipment to
Lessee. The “Delivery Date” of the Equipment shall be the date on which such
Equipment is received by Lessee at Lessee’s Plant (No. 12, Li-Hsin 1st Rd.
Hsinchu Science Park, Hsinchu, Taiwan, R.O.C.). Delivery terms of the Equipment
shall be FCA defined in Incoterms 2010 (as amended). Lessor is not responsible
and shall not be held liable for the non-delivery, incomplete or delayed
delivery, failure upon delivery, return for replacement, inland transportation,
Customs clearance, erection, installation, assembly, commissioning, acceptance
test, operation or maintenance of any Equipment, all of which shall be at the
cost and risk of Lessee. For the avoidance of doubt, Lessor’s only obligation is
to make payments of the purchase price/cost of Equipment pursuant to the
relevant purchase order(s) with the total amount not to exceed One Billion and
Three Hundred Fifty Million New Taiwan Dollars (NT$1,350,000,000) placed by
Lessor, but will not otherwise assume any duty, obligation or liability
whatsoever even if all Equipment cannot function as may be reasonably
anticipated by Lessee.


1.2     Notwithstanding anything else contrary herein and except for the
occurrence of a force majeure event (in which case, to extend the Acceptance
Date for the period of such event), the “Acceptance Date” shall be September 30,
2015 or the date on which Lessee executes and delivers to Lessor the Acceptance
Certificate for all the Equipment in the form attached hereto as Exhibit D
("Acceptance Certificate") on the date when installation of such Equipment at
Lessee’s Hsinchu Plant (No. 12, Li-Hsin 1st Rd. Hsinchu Science Park, Hsinchu.
Taiwan, R.O.C.) has been completed, whichever comes earlier.


1.3    Unless Lessee owns the Equipment pursuant to Article 16 hereof, title to
the Equipment shall not pass to Lessee by or upon acceptance of the Equipment by
Lessee, but shall at all times remain vested in Lessor until Lessee pays up all
the Quarterly Installments (as defined below).


Article 2.        Duration



1

--------------------------------------------------------------------------------



2.1.     The term of this Lease shall commence on the Effective Date and shall
continue through the earlier of (i) December 31, 2021 (the "Maturity Date"), or
(ii) the date on which this Lease is otherwise terminated in accordance with the
terms of this Lease.


Article 3.        Purchase Price


3.1.     In order for Lessee to purchase the Equipment from Lessor pursuant to
Article 16, Lessee shall pay to Lessor installment payments for all of the
Equipment in 12 consecutive quarterly payments commencing from March 30, 2019
and thereafter on June 30, 2019, September 30, 2019, December 30, 2019, March
30, 2020, June 30, 2020, September 30, 2020, December 30, 2020, March 30, 2021,
June 30, 2021, September 30, 2021 and December 30, 2021, with the amount of each
quarterly payment to be computed by Lessor based on the principles set forth in
Exhibit C ("Quarterly Payments"). In the absence of manifest error, the
Quarterly Payments computed by Lessor shall be conclusive. For the avoidance of
doubt, the amount of each Quarterly Payment specified in Exhibit C at the time
of signing of this Lease is for reference only and will be adjusted by Lessor in
accordance with the first sentence of this Article 3.1. Each Quarterly Payment
is exclusive of 5% VAT, which shall be borne by Lessee against a government
uniform invoice to be issued by Lessor on or before each payment date set forth
above. All payments hereunder shall be made in New Taiwan Dollars by way of
electronic transfer of funds to the Lessor’s bank account (as notified to Lessee
from time to time) or such other mode of payment as mutually agreed.


3.2.    Lessee shall pay, and shall indemnify and hold Lessor harmless from and
against, any fees, charges, assessments, duties or taxes imposed by any taxing
authorities or other authorities as a result of the execution of this Lease or
any of the transactions described in this Lease or arising out of the same,
provided, however, Lessor shall be solely liable for any and all income tax
liability of Lessor in Taiwan resulting from the contemplated transaction.


3.4.     Without prejudice to the foregoing, all sums payable by Lessee to
Lessor hereunder shall be made free and clear of all deductions or withholdings
whatsoever. However, if any deductions and/or withholdings are required by law
Lessee shall pay Lessor the amount due net of such deductions and/or withholding
and provide Lessor with all documentation necessary to enable Lessor to obtain a
tax credit from the relevant tax authorities. Lessee will provide Lessor with
such documentation without delay and do all such other things and take such
other steps as may be reasonably required by Lessor.


Article 4.        [INTENTIONALLY OMITTED]




Article 5.        Disclaimers, Covenants, Representations and Warranties


5.1    Lessee acknowledges that Lessor is not the manufacturer of the Equipment,
nor manufacturer’s agent, and that LESSOR MAKES NO WARRANTY OR REPRESENTATION,
EITHER EXPRESS OR IMPLIED, AS TO THE FITNESS, DESIGN OR CONDITION, THE
MERCHANTABILITY OF THE EQUIPMENT OR THEIR FITNESS FOR ANY PARTICULAR PURPOSE,
the quality or capacity of the materials in the Equipment or workmanship in the
Equipment, or that the Equipment will satisfy the requirements of any law, rule,
specification or contract which provides for specific machinery or special
methods. No defect or unfitness of the Equipment shall relieve Lessee of the
obligation to Lessor hereunder. Lessor shall have no obligation, and Lessee
shall have the obligation, to import, install, erect, test, adjust, maintain,
store, put into use or service the Equipment. No oral agreement, guaranty,
promise, condition, representation or warranty nor any oral modification hereof
shall be binding on Lessor.


5.2.     To the extent permitted by the manufacturer and provided no Event of
Default has occurred, Lessor agrees to assign and hereby so assigns to Lessee
for the term of this Lease any and all warranties which it may have received
from the manufacturer(s) of the Equipment or to which it may be legally
entitled. Lessor agrees to assist Lessee in enforcing any such warranties and to
permit Lessee to sue in Lessee's or Lessor's name, at the sole cost of Lessee,
to enforce any such warranties against the manufacturer, provided that Lessor
shall have no liability for any costs,

2

--------------------------------------------------------------------------------



damages, charges or expenses incurred thereby and that Lessee's sole remedy for
the breach of any such warranty, indemnification or service agreement shall be
against the manufacturer of such Equipment and not against Lessor, nor shall any
such breach have any effect whatsoever on the rights of Lessor or obligation of
Lessee hereunder.


5.3     Lessor covenants that if Lessee has paid the Quarterly Installments
required hereunder as and when the same become due and payable and has performed
and complied with all the other terms and conditions hereof, Lessor will not
interfere with the peaceful and quiet use and enjoyment of the Equipment by
Lessee, which use and enjoyment shall be without hindrance, ejection or
molestation by Lessor. Nothing in this Article 5 shall restrict the right,
subject to any applicable laws, regulations and rules, of Lessor or its duly
authorized agent or representative from time to time, upon prior written notice
to Lessee, during reasonable business hours, to enter upon Lessee's premises for
the purpose of confirming the existence, condition, and proper maintenance of
the Equipment; provided that such confirmation shall not reduce Lessee’s
obligations under this Lease.


5.4     Lessee specifically waives the right to make claim against Lessor herein
for breach of any warranty of any kind with respect to the Equipment.


5.5     During the term of this Lease, the Equipment shall be primarily for use
in Lessee's business and shall not be held for sale or sublease or to be
furnished to a third party under any contract of service unless otherwise agreed
between Lessor and Lessee in writing.


Article 6.        Risk of Loss and Maintenance and Repair


6.1    Upon delivery of the Equipment to Lessee, Lessee shall bear the entire
risk of loss, damage, theft, or destruction of the Equipment or any part
thereof, from any and every cause whatsoever, which may occur prior to the
return of the Equipment in accordance with Article 8.3, and no such loss,
damage, theft or destruction shall relieve Lessee of its obligation to pay the
Quarterly Installments or to comply with any other provision of this Lease. In
the event of damage to any part of the Equipment, Lessee shall immediately
repair such Equipment at Lessee's expense, and return such Equipment to its
previous condition, unless irreparably damaged. If any part of the Equipment is
lost, stolen, destroyed or irreparably damaged from any cause whatsoever, (each
an “Event of Loss”), Lessee shall promptly notify Lessor of the occurrence of
such Event of Loss, and shall, at Lessee's option, and cost (a) replace the
Equipment with like equipment in good condition and working order acceptable to
Lessor (the “replacement equipment”), and Lessee shall transfer title to the
replacement equipment to Lessor, free and clear of all liens, claims and
encumbrances, which equipment shall thereupon become subject to the terms of
this Lease; or (b) pay Lessor in one lump sum, within ten (10) business days
following such Event of Loss, the entire Quarterly Installments applicable to
that particular Equipment that have not fallen due for payment by Lessee
hereunder (exclusive of interest at the rate of 2.2% per annum from the date of
Lessee’s payment up to and until the Maturity Date), and upon such payment by
Lessee Lessor's right, title and interest in such part of the Equipment shall
immediately without further action pass to Lessee, on an as-is where-is basis,
without recourse or warranty against Lessor.


6.2    Lessee shall, at its own cost and expense, at all times during the term
of this Lease, (a) pay all charges and expenses in connection with the operation
of the Equipment; and (b) comply with all laws, ordinances, requirements, rules
and the manufacturer’s specifications and manuals with respect to the use,
maintenance and operation of the Equipment.


Article 7.        General Conditions and Covenants


7.1     Lessee shall indemnify, defend and hold Lessor wholly harmless against
any liens, all losses, liabilities, damages, costs and expenses, including
reasonable attorneys' fees, arising from accidents or occurrences causing injury
or illness to or the death of any persons or the loss of or damage to property
due to any use whatsoever, involving the Equipment. Lessee shall, at Lessee's
own cost and expense, defend any and all suits which may be brought against
Lessor, either alone or in conjunction with others, upon any such liability or
claim or claims. Lessee shall satisfy, pay and discharge any and all judgments
and fines that may be assessed against Lessor in any such

3

--------------------------------------------------------------------------------



action or actions, provided, however, Lessor shall give Lessee written notice of
any such claim or demand. In no event shall Lessor be liable for any damages of
whatever nature except for damages caused by Lessor’s willful misconduct or
breach of this Lease.


7.2     Lessee shall pay or reimburse Lessor for all taxes and charges including
any penalties arising out of or incident to the use of the Equipment until
returned to Lessor or purchased by Lessee on the Maturity Date pursuant to
Article 16. Lessee shall indemnify, defend and hold Lessor harmless from and
against any expenses (including attorneys' fees), loss or damages which Lessor
may incur due to Lessee's failure to pay such taxes, or arising out of, or
resulting from any levy or attachment on any of the Equipment, or otherwise
arising out of, or resulting from Lessee's use or possession of the Equipment.
Any such expenses, losses or damages may be collected by Lessor upon notice to
Lessee.


7.3     Time is the essence of this Lease and of every provision herein
contained.


7.4     If any of the Equipment is damaged or destroyed or the use or possession
of any such Equipment is otherwise lost, Lessee shall repair, reconstruct,
restore or replace such damaged, destroyed or lost Equipment to substantially
the same condition or utility value as existed prior to the event causing such
damage, destruction or loss. Lessee shall apply the proceeds with respect to any
insurance loss claim relating to such damage, destruction or loss to the payment
or reimbursement of such repair, reconstruction, restoration or replacement. In
the event any damaged, destroyed or lost Equipment is replaced, Lessee shall
execute and deliver to Lessor such instruments and assurances as Lessor may
reasonably and in good faith deem necessary or advisable to include such
replacement equipment as an Equipment hereunder and to perfect the title on
behalf of Lessor with respect to such replacement equipment.


7.5    During the term of this Lease, Lessee shall, in addition to payment of
the Quarterly Installments provided herein, promptly pay all taxes, assessments
and other governmental charges levied or assessed upon the interest of the
Lessee in the Equipment or upon the use or operation thereof or on the earnings
arising therefrom, and shall promptly pay or reimburse Lessor for all taxes,
assessments and other governmental charges (including fees for titling and
registration of the Equipment, if required) levied or assessed against and paid
by the Lessor on account of its ownership of the Equipment or any part thereof,
or the use or operation thereof, or the leasing thereof to the Lessee, or the
rent herein provided for or the earnings arising therefrom (other than taxes on
the overall net income of Lessor).


7.6    If Lessee shall fail duly and promptly to perform any of its obligations
under the provisions of Articles 3.1, 3.2, 7.2, or 7.5, Lessor may, after prior
written notice to Lessee, perform the same for the account of Lessee without
thereby waiving the default, and any expense or liability incurred by Lessor in
doing so, together with interest at the rate of ten percent (10.0%) per year or
such other rate as Lessor may impose from time to time by giving five (5)
business days’ written notice to the Lessee, and to the extent that such
interest rate imposed by the Lessor is higher than any applicable maximum
interest rate imposed under any applicable law (“Maximum Lawful Rate”), the
Maximum Lawful Rate shall apply, and until paid by Lessee to Lessor, the fees,
charges, expenses and interest provided in this Article 7.6 shall be payable by
Lessee upon demand.


7.7    With prior notice to Lessee, Lessor shall at any reasonable times during
business hours have the right to enter into and upon the premises where the
Equipment may be located for the purpose of inspecting the same or observing its
use, provided that Lessor shall comply with Lessee’s security rule. Lessee shall
give Lessor immediate notice of any attachment or other judicial process
affecting any of the Equipment and shall, whenever requested by Lessor, advise
Lessor of the exact location of the Equipment at Lessee’s Hsinchu Plant.


Article 8.        Interest of Lessor
 
8.1    Unless Lessee owns the Equipment pursuant to Article 16 hereof, all
Equipment is and shall at all times be the property of Lessor. Lessee shall have
no right, title or interest therein except as set forth under this Lease. The
lease contemplated hereunder shall constitute a lease of personal property, and
Lessee agrees to take all action necessary or reasonably requested by Lessor to
ensure that all Equipment shall be and remain personal property of

4

--------------------------------------------------------------------------------



the Lessor. Nothing in this Lease shall be construed as conveying to Lessee any
interest in the Equipment other than its interest as a lessee.


8.2    Lessee shall, at its expense, keep all Equipment free and clear of all
liens, charges, claims and other encumbrances. Lessee covenants that it will at
all times protect and defend, at its own cost and expense, the rights of Lessor
to the Equipment against all claims, liens and legal processes of creditors of
Lessee and other persons, and keep the Equipment free and clear from all such
claims, liens and processes (other than those in favor of Lessor). Lessee
covenants that it will not pledge, encumber or permit any liens to attach to any
of the Equipment.


8.3     Unless Lessee owns the Equipment pursuant to Article 16 hereof, upon the
expiration or termination of this Lease for any reason, Lessee, at Lessee's sole
expense, shall surrender and deliver possession of each of the Equipment
unencumbered to Lessor at the time and place reasonably designated by Lessor and
in the same condition as when received by Lessee, reasonable wear and tear
excepted. Upon its return as provided in this Article, the Equipment shall be
free and clear of all liens or encumbrances of any kind whatsoever. Lessee
shall, at its sole expense, and upon the request of the Lessor, take any one or
more of the following steps (collectively, the “Return Conditions”) with respect
to such Equipment (which obligation shall be in addition to, and not in
limitation of, Lessee's other obligations under this Lease):


(a)
thirty (30) days after receipt of written notice from Lessor, provide to Lessor
the following documents: (i) one set per each Equipment (or group of related
Equipment) of installation instructions/manuals, service manuals, and operating
manuals relating to such Equipment (including replacements and/or additions
thereto, such that all documentation is completely up to date) and (ii) one set
per Equipment (or group of related Equipment) of documents, detailing equipment
configuration, operating requirements and maintenance records of such Equipment
(such that all documentation is completely up to date);



(b)
one hundred twenty (120) days prior to the Maturity Date or earlier termination
of this Lease, cause a qualified manufacturer's representative or qualified
equipment maintenance provider, acceptable to Lessor, to perform a comprehensive
physical inspection, including testing all of the Equipment and providing a
report thereon, which report shall certify that the Equipment have been properly
inspected, examined and tested and is operating within the manufacturer's
specifications; and, if during such inspection, examination and test, such
inspector finds the Equipment not operating within manufacturer's
specifications, then Lessee shall repair or replace such Equipment and, after
corrective measures are completed, Lessee will provide for a follow-up
inspection of the Equipment and report thereon by such inspector as outlined
above;



(c)
ensure that all Equipment will be cleaned and in such condition so that such
Equipment may be immediately installed and placed into use in an operating
environment similar to that under which it was used during the term of this
Lease;



(d)
properly remove all installed markings which are removable without damage to the
Equipment and not necessary for the operation, maintenance or repair of the
Equipment;



(e)
ensure that all Equipment conform to all applicable environmental laws and
regulations and all other applicable laws at the time of deinstallation;



(f)
provide for the deinstallation, packing, transporting and certifying of the
Equipment to include, but not limited to, the following: (i) Lessee or Lessee's
designated representative shall deinstall all Equipment in accordance with the
specifications of the manufacturer thereof; (ii) each Equipment will be returned
with a certificate supplied by Lessee certifying that such Equipment is in good
condition and (where applicable) comply with the manufacturer's maintenance
plan, which certificate of compliance shall be transferable by Lessor to another
operator of the Equipment; (iii) the Equipment shall be packed properly and in
accordance with the manufacturer's recommendations which should meet or exceed
industry standards for similar equipment; and (iv) Lessee shall transport the
Equipment in a manner consistent with the manufacturer's recommendations and
practices which should meet or exceed industry standards for similar equipment;
and


5

--------------------------------------------------------------------------------





(g)
Upon sale of the Equipment by Lessor to a third party, provide transportation to
any location reasonably selected by Lessor.



8.4    If the return of the Equipment or any part thereof to Lessor, as required
pursuant to this Article 8, shall be delayed beyond the end of the term hereof,
all of Lessee's obligations under this Lease with respect to the Equipment or
part thereof shall continue in full force and effect, except that the rental
during such holdover period shall be the fair market rental value of the
Equipment as reasonably determined by Lessor and the term thereof shall be on a
day to day basis.


Article 9.        Assignment


This Lease and all rights of Lessor (including but limited the production
capacity committed by lessee) hereunder shall be fully assignable by Lessor
without Lessee's consent. Any such assignment shall be subject to and
subordinate to the terms and provisions of this Lease. Lessee shall not assign
this Lease, the Equipment or any interest it may have in this Lease, or in the
Equipment or enter into any sub-lease with respect to the Equipment without the
prior written consent of Lessor which consent shall not be unreasonably
withheld.


Article 10.        Change of Ownership


So long as any of the Quarterly Installments shall remain unpaid, Lessee will
not, without the prior written consent of the Lessor, cause, permit, or suffer
any change, direct or indirect, in the capital ownership of Lessee.


Article 11.        Insurance


11.1. Lessee, at its own expense, shall keep the Equipment insured at all times
against any and all risk of loss or damage from any cause whatsoever in such an
amount, in such form and with such insurance companies as are satisfactory to
Lessor. Such insurance shall include a loss payable clause in favor of Lessor.


11.2 Lessee, at its own expense, shall effect insurance on all the Equipment in
amounts necessary to cover public liability, including, but not limited to,
bodily injury.


11.3 Lessee shall request its insurance company or agent to nominate Lessor as
additional insured and loss payee on the insurance and shall furnish to Lessor
as soon as commercially promptly, but in no event later than ten (10) business
days after delivery of the Equipment to Lessee, certificates acceptable to
Lessor evidencing all such insurances.


Article 12.        Equipment to be Identified


During the term of this Lease, Lessee shall, at Lessee's expense, firmly affix
to the back of the Equipment, in a conspicuous manner, such decal or metal plate
showing Lessor, or Lessor's assignee (if this Lease is assigned), as the owner
and lessor of such Equipment, or such other mode of identification as requested
by Lessor from time to time.


Article 13.        Possession, Use and Location of Equipment


So long as Lessee shall not be in default under this Lease, Lessee may possess
and use the Equipment in accordance with this Lease. The Equipment shall be used
in the lawful business of Lessee and shall remain located at Lessee’s Hsinchu
Plant.


Article 14.        Representations by Lessee


In order to induce Lessor to enter into this Lease, Lessee hereby represents and
warrants to Lessor:

6

--------------------------------------------------------------------------------



(a)
that Lessee will provide Lessor with the production capacity as set forth in
Exhibit E;

(b)
that Lessee is a company duly organized, validly existing and in good standing
under the laws of the R.O.C., and has the power and authority to carry on its
business as presently conducted and to perform its obligations under this Lease;

(c)
that neither the execution and delivery of this Lease nor the consummation of
the transactions contemplated hereby nor compliance by Lessee with any of the
terms and conditions hereof will contravene any law, regulation, order, decree
or injunction binding on Lessee or result in any breach of any agreement or
arrangement with its creditors and banks, or constitute any default under any
indenture, mortgage, chattel mortgage, deed of trust, conditional sales
contract, bank loan or credit agreement, corporate charter, bylaw or other
agreement or instrument to which Lessee is a party or by which Lessee or its
properties may be bound or affected;

(d)
that the execution of this Lease has been duly authorized by all necessary
corporate action of Lessee and said terms constitute the legally valid and
binding obligations of Lessee, enforceable against Lessee in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors' rights generally; and

(e)
that Lessee has duly obtained all applicable governmental approvals and licenses
required under applicable laws to enable it to execute and deliver this Lease
and to perform its obligations hereunder all in accordance with the respective
terms hereof.



Article 15.        Default


15.1     If any of the following conditions or events occurs after the date
hereof, then each will constitute an Event of Default:


(a)
Lessee shall default in the payment of any Quarterly Installments or any other
sums payable hereunder and such default shall continue for thirty (30) days
after written notice of such default is served on Lessee;



(b)
Lessee shall default in the performance of any other covenant herein and such
default shall continue for forty-five (45) days after the sending of written
notice thereof by Lessor to Lessee;



(c)
Lessee shall cease to do business as a going concern, make an assignment for the
benefit of creditors, admit in writing its inability to pay its debts as they
become due, file a voluntary petition in bankruptcy or winding-up, be
adjudicated bankrupt or insolvent, file a petition seeking for itself
liquidation, dissolution, or similar arrangement under any present or future
statute, law or regulation or file an answer admitting the material allegations
of a petition filed against it in any such proceeding or consent to or acquiesce
in the appointment of a trustee, receiver or liquidator of it or of all or any
substantial part of its assets or properties, or if it shall take any action
looking to its dissolution or liquidation;



(d)
within sixty (60) days after the commencement of any proceedings against Lessee
seeking liquidation, dissolution or similar relief under any present or future
statute, law, or regulation, such proceedings shall not have been dismissed, or
if within sixty (60) days after the appointment without Lessee’s consent or
acquiescence of trustee, receiver or liquidator of it or of all or any
substantial part of its assets or properties, such appointment shall not be
vacated;



(e)
Lessee attempts to sell, transfer, encumber, sublet or part with possession
(except in the ordinary course of business in order to maintain the Equipment)
of any of the Equipment;



(f)
any representation or warranty made by Lessee herein or in any document or
certificate furnished to Lessor in connection herewith or pursuant hereto shall
prove to have been incorrect in any material respect on the date as of which
made; or



(g)
the ISSI Lease is terminated.




7

--------------------------------------------------------------------------------



15.2     Upon the occurrence of any Event of Default, Lessor may, with or
without notice to Lessee, exercise any one or more of the following remedies, as
Lessor in its sole discretion shall elect and such remedies shall be cumulative:


(i)
Require Lessee, at Lessee's expense, to return any or all of the Equipment and
satisfy the Return Conditions as the Lessor may require, or Lessor, at its
option, may enter upon the premises where the Equipment is located and repossess
and remove the Equipment, or render the Equipment unusable without removal;



(ii)
Declare immediately due and payable all Quarterly Installments and other amounts
payable under this Lease which have not fallen due for payment, and Lessee shall
pay the same immediately;



(iii)
Recover from Lessee, as liquidated damages for loss of the benefit of its
bargain and not as a penalty, an amount (the “Default Payment”) equal to the sum
of: (A) all accrued and unpaid Quarterly Installments and other amounts due
under this Lease and the other operative agreements through the date Lessor
declared an Event of Default, (B) interest at Maximum Lawful Rate on the sum of
item (A) accruing from the date Lessor declared an Event of Default through the
date Lessor receives such payment, (C) the amount of any recapture of tax
benefits to be incurred by Lessor as a result of the termination of this Lease,
as reasonably estimated by Lessor and notified by Lessor to Lessee, (D) all
reasonable attorneys' fees and other expenses and costs incurred by Lessor
relating to the enforcement of its rights under this Lease; and (E) all other
amounts due under this Lease;



(iv)
Sell by public or private sale, re-lease, hold, retain, or otherwise dispose of
the Equipment in any manner Lessor chooses, free and clear of any claims or
rights of Lessee and recover from Lessee as liquidated damages for loss of the
benefit of its bargain and not as a penalty the Default Payment; and/or



(v)
Upon notice to Lessee, terminate this Lease, sue to enforce Lessee's performance
thereof, and/or exercise any other right or remedy then available to Lessor at
law or in equity.



The exercise of any of the foregoing remedies by Lessor shall not constitute a
termination of this Lease unless Lessor so notifies Lessee in writing. No
failure or delay on the part of Lessor to exercise any right or remedy hereunder
shall operate as a waiver thereof. No express or implied waiver by Lessor of any
default shall constitute a waiver of any other default by Lessee or a waiver of
any of Lessor's rights. No remedy referred to in this Article 15.2 is intended
to be exclusive, but each shall be cumulative and concurrent to the extent
permitted by law, and shall be in addition to any other remedy referred to above
or otherwise available to Lessor at law or in equity.


15.3    Unless otherwise provided in Article 16, the parties agree that upon the
expiry of this Lease or occurrence of any Event of Default Lessor may request
Lessee to return the Equipment in writing (hereinafter refer to as the “Return
Notice”). Upon receipt of the Return Notice, Lessee shall be obligated to
immediately deliver, at its expense, the Equipment in the Return Conditions to
such place as may be designated by Lessor without any objection.


15.4    For the avoidance of doubt, Lessee shall continue to fulfill its
obligations set forth in Exhibit E up to and until the Maturity Date in case
this Lease is terminated for reasons attributable to Lessee or ownership of an
Equipment is transferred to Lessee pursuant to Article 16.


Article 16. Purchase


In case that Lessee has fully paid up the Quarterly Installments to Lessor for
an Equipment pursuant to this Agreement, the title to or ownership of such
Equipment shall be automatically and immediately transferred from Lessor to
Lessee.


Article 17. Renewal Option



8

--------------------------------------------------------------------------------



17.1 Lessee may, at its option, renew this Lease for all but not less than all
the Equipment by giving Lessor written notice not less than ninety (90) days
before the Maturity Date or any renewal term subsequent thereof for a term then
agreed upon by the Lessee and the Lessor in writing, and paying to Lessor the
“fair market rental value” of the Equipment for such renewal term, provided,
that such renewal option shall not be exercisable if Lessee is in default under
this Lease. Upon such notification and payment, such annual renewal rental as
agreed between Lessor and Lessee in writing, but the other provisions and
conditions of this Lease shall continue unchanged and in full force and effect.
If “fair market rental value” cannot be agreed upon by Lessee and Lessor, it
shall be determined by averaging the appraisals obtained from three independent
appraisers, which shall include one appraiser selected by Lessee, one appraiser
selected by Lessor, and a third appraiser selected by both Lessee and Lessor.
The fees and expenses of all such appraisers shall be paid by Lessee.


17.2 If Lessee does not exercise its renewal option or purchase option as
aforesaid and fails to return the Equipment at the end of the term of this Lease
or any renewal term(s), then, unless and until the Equipment is returned to
Lessor in accordance herewith (which Lessor may insist upon at any time), this
Lease shall automatically be renewed from month to month with rent payable
monthly in advance equal to the “fair market rental value” as determined by
Lessor.


Article 18.        Notices


All notices, requests, demands or other communication to or upon the respective
parties hereto shall be deemed to have been duly given or made:


(a)
if given by letter one hundred twenty (120) hours after being deposited in the
mail (registered airmail, postage prepaid);

(b)
if delivered by hand, at the time of delivery; or

(c)
if given or made by telecopy, when sent, addressed as follows:



(i) If to Lessee:
(ii) If to Lessor:


No. 12, Li-Hsin 1st Rd. Hsinchu Science Park, Hsinchu. Taiwan, R.O.C.
No. 2, Technology 5th Road, Science-Based Industrial Park, Hsinchu, Taiwan,
R.O.C.
Facsimile No.: +886-3-579-2057
Facsimile No.: +886-3-5783000



or to such other address and/or telecopy number as any party hereto may specify
in writing.


Article 19.        Irrevocability


Except as otherwise provided herein, this Lease is irrevocable by Lessee for the
full term hereof as set forth in Article 2 hereof and for the aggregate
Quarterly Installments, and the obligation to make such Quarterly Installments
shall not be abated by reason of termination of Lessee's right of possession
and/or the taking of possession by Lessor or for any other reason, and any
delinquent Quarterly Installments or any other amount due and payable by Lessee
hereunder shall bear interest at the rate of ten percent (10.0%) per annum, or
such other rate as Lessor may impose from time to time by giving five (5)
business days’ written notice to the Lessee, and to the extent that such
interest rate imposed by the Lessor is higher than the Maximum Lawful Rate, the
Maximum Lawful Rate shall apply.


Article 20.        Severability


If any provision hereof or any remedy herein provided for is invalid under the
applicable law, such provision shall be inapplicable and deemed omitted but the
remaining provisions hereof, including the remaining default remedies, shall be
given effect in accordance with the manifest intent hereof.


Article 21.        Waiver of Rights

9

--------------------------------------------------------------------------------





No failure or delay by Lessor to exercise any power given it under this Lease or
to insist upon strict compliance by the Lessee of any obligations hereunder
shall constitute a waiver of Lessor's right to demand exact compliance with the
terms hereof.


Article 22.        Governing Law


This Lease shall be governed in all respects by, and construed in accordance
with, the laws of the R.O.C.


Article 23.        Jurisdiction


Any dispute, whether contractual or not, arising out of or in connection with
this Lease (including any question regarding its existence, validity or
termination) shall be referred to and finally resolved by arbitration in Taiwan
by three arbitrators in accordance with the Arbitration Rules of the Arbitration
Association of the Republic of China for the time being in force, which rules
are deemed to be incorporated by reference in this Article. The language of the
arbitration shall be Chinese. The physical venue of the arbitration shall be
Taipei City. The decision of the arbitrators shall be final and binding on the
parties.


Article 24.        Entire Agreement


The terms and conditions contained herein and in the ISSI Lease constitute the
entire agreement between the parties hereto and ISSI and supersede all previous
communications, whether written or oral, between the parties hereto and ISSI
with respect to the subject matter hereof and thereof, and no agreement or
understanding varying or extending the same shall be binding upon any party
hereto or ISSI unless it is in writing which expressly refers to this Lease or
the ISSI Lease, as the case may be, and is signed by a duly authorized officer
or representative of the party or ISSI bound thereby. The attachments to this
Lease, including Exhibit A (List of Equipment), Exhibit B (Copies of Purchase
Orders), Exhibit C (“Quarterly Payments”), Exhibit D (Form of Acceptance
Certificate) and Exhibit E (Production Capacity Committed by Lessee) shall be
deemed as an integral part of this Lease and shall have the same legal effect as
this Lease. In the event of any discrepancy between any attachment and the
provisions of this Lease, the former shall prevail.


Article 25.        Counterparts


This Lease may be executed in two (2) counterparts, each of which shall be
deemed to be an original, but both of which together shall constitute one and
the same instrument. Either party may enter into this Lease by signing any such
counterpart. Each counterpart may be executed by the parties and transmitted by
facsimile transmission, and shall be valid and effectual as if executed as an
original.


IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed in
duplicate by their duly authorized officers or representatives as of the day and
year first above written, and each such counterpart shall be deemed an original
hereof.




LESSOR:
 
LESSEE:
 
 
 
By: /s/ Chang-Chaio Han
 
By: /s/ Steve R.L. Chen
Name: Chang-Chaio Han
 
Name: Steve R.L. Chen
Title: General Manager
 
Title: Chairman










10

--------------------------------------------------------------------------------



EXHIBIT A
List of Equipment


Model
Vendor
currency
Quantity
Current Price
ISSI
Payment
Total
Extreme
LAM
USD
1
**
100% by T/T, 60 days before shipment
**
TSP-3055SSS
TEL
JPY
1
**
100% by T/T, 7 days before shipment
**
ESR80WN
EBARA
JPY
6
**
100% T/T in advance(30 days after PO issued)
**
CLEAN-S-PFCZ
昭和
NTD
1
**
100% by T/T, 30 days after shipment
**
Star-T
LAM
USD
1
**
100% by T/T, 60 days before shipment
**
ESR80WN
EBARA
JPY
1
**
100% T/T in advance(30 days after PO issued)
**
YR-8020SC
Risshi
JPY
1
**
100% by T/T, 30 days after shipment
**
Clean-S-ZN-13
昭和
NTD
1
**
100% by T/T, 30 days after shipment
**
EST200WN-XHT
EBARA
JPY
3
**
100% T/T in advance(30 days after PO issued)
**
ESR200WN
EBARA
JPY
2
**
100% T/T in advance(30 days after PO issued)
**
10管
和淞
NTD
1
**
100% by T/T, 120 days after Powerchip final acceptance
**
CG100
三福
NTD
1
**
100% by T/T, 30 days after shipment
**
-
穎傳
NTD
3
**
100% by T/T, 60 days after shipment.
**
-
穎傳
NTD
3
**
100% by T/T, 60 days after shipment
**
5管
和淞
NTD
1
**
100% by T/T, 120 days after Powerchip final acceptance
**
-
穎傳
NTD
2
**
100% by T/T, 60 days after shipment.
**
EST200WN-XHT
EBARA
JPY
1
**
100% T/T in advance(30 days after PO issued)
**
ESR200WN
EBARA
JPY
1
**
100% T/T in advance(30 days after PO issued)
**
Producer SE
AMAT
USD
1
**
100% by T/T, 14 days before shipment
**
Ih1800
Edwards
USD
1
**
100% by T/T, 30 days before shipment
**
CAT-O3-G (88 SLPM)
佳霖
NTD
3
**
90% by T/T, 30 days after shipment
10% by T/T, after Powerchip final acceptance
**


** The confidential portions of this Exhibit A have been omitted and filed
separately with the Committee.


11



--------------------------------------------------------------------------------



Model
Vendor
currency
Quantity
Current Price
ISSI
Payment
Total
IN-2000-3
佳霖
NTD
1
**
90% by T/T, 30 days after shipment
10% by T/T, after Powerchip final acceptance
**
Scan3090 Next Plus 300
NOVA
USD
1
**
100% by T/T, 21 days before Shipment
**
FPA-5550iz #1
Canon
JPY
1
**
100% by T/T, 30 days before shipment
**
Lithius Pro #1
TEL
JPY
1
**
100% by T/T, 7 days before shipment
**
-
久福
NTD
1
**
100% by T/T, 120 days after Powerchip final acceptance
**
-
協崑
NTD
1
**
100% by T/T, 120 days after Powerchip final acceptance
**
-
TEL
JPY
1
**
100% by T/T, 7 days before shipment
**
SEN SHX III/S
SEN
JPY
1
**
100% by T/T, 7 days before shipment
**
EV-S20N
EBARA
JPY
2
**
100% T/T in advance(30 days after PO issued)
**
ESR101W
EBARA
JPY
3
**
100% T/T in advance(30 days after PO issued)
**
D400LA
愛迪亞
NTD
1
**
100% by T/T, 60 days after Shipment
**
PR300Z (Used)
TEL (Used)
JPY
1
**
100% by T/T, 7 days before shipment
**
-
正德
NTD
1
**
100% by T/T, 驗收後月結60天(TC60)
**
Endura 2
AMAT
USD
1
**
100% by T/T, 14 days before shipment
**
ESR80WN
EBARA
JPY
4
**
100% T/T in advance(30 days after PO issued)
**
Extron W300T (Used)
優貝克
(Used)
NTD
1
**
100% by T/T, 6 months after shipment
**
ESR80WN
SDE603X
EBARA
JPY
3
**
100% T/T in advance(30 days after PO issued)
**
Archer 500
KLA
USD
1
**
100% by T/T, 14 days before shipment
**
-
久福
NTD
1
**
100% by T/T, 120 days after Powerchip final acceptance
**
S-9380II (Used)
(2 Loadport)
MMJ
USD
1
**
100% by T/T, 14 days before shipment
**
S-9380II (Used)
(2 Loadport)裝機費用
日立先端
NTD
1
**
100% T/T 30 days from shipment
**
ESR20N
EBARA
JPY
2
**
100% T/T in advance(30 days after PO issued)
**


** The confidential portions of this Exhibit A have been omitted and filed
separately with the Committee.


12



--------------------------------------------------------------------------------



Model
Vendor
currency
Quantity
Current Price
ISSI
Payment
Total
-
久福
NTD
1
**
100% by T/T, 120 days after Powerchip final acceptance
**
PW-2830 (Used)
思百吉
(Used)
NTD
1
**
90% by T/T, 7 days before shipment
10% by T/T, 30 days after Powerchip final acceptance or 180 days from shipment
which comes first
**
2 line
和淞
NTD
1
**
100% by T/T, 120 days after Powerchip final acceptance
**
ESR80WN
EBARA
JPY
1
**
100% T/T in advance(30 days after PO issued)
**
ESR200WN
EBARA
JPY
3
**
100% T/T in advance(30 days after PO issued)
**
SIH4,H2,NF3
和淞
NTD
1
**
100% by T/T, 120 days after Powerchip final acceptance
**
ESR80WN
EBARA
JPY
4
**
100% T/T in advance(30 days after PO issued)
**
YR-8020SC
Risshi
JPY
3
**
100% by T/T, 30 days after shipment
**
Clean-S-ZN-13
昭和
NTD
2
**
100% by T/T, 30 days after shipment
**
CLEAN-S-PFCZ
昭和
NTD
1
**
100% by T/T, 30 days after shipment
**
Star-T
LAM
USD
1
**
100% by T/T, 60 days before shipment
**
Agilent 4082F
Keysight
(Agilent)
USD
1
**
100% T/T Cash-In-Advance, 交貨前10天付款
**
Agilent 4082F
Keysight
(Agilent)
USD
1
**
100% T/T Cash-In-Advance, 交貨前10天付款
**
Agilent 4082F
Keysight
(Agilent)
USD
1
**
100% T/T Cash-In-Advance, 交貨前10天付款
**
Producer GT
AMAT
USD
1
**
100% by T/T, 14 days before shipment
**
ESR200WN
EBARA
JPY
1
**
100% T/T in advance(30 days after PO issued)
**
CG100(TEOS)
三福
NTD
1
**
100% by T/T, 30 days after Shipment
**
NF3+N2
和淞
NTD
2
**
100% by T/T, 120 days after Powerchip final acceptance
**
CAT-O3-G (20 SLPM)
佳霖
NTD
2
**
90% by T/T, 30 days after shipment
10% by T/T, after Powerchip final acceptance
**


** The confidential portions of this Exhibit A have been omitted and filed
separately with the Committee.


13



--------------------------------------------------------------------------------



Model
Vendor
currency
Quantity
Current Price
ISSI
Payment
Total
IN-2000-3
佳霖
NTD
1
**
90% by T/T, 30 days after shipment
10% by T/T, after Powerchip final acceptance
**
-
穎傳
NTD
1
**
100% by T/T, 60 days after shipment.
**
iPhemos-TD
宇創
USD
1
**
90% by T/T 30 days before delivery
10% by T/T 30 days after Powerchip final acceptance
**
SU8220 (主機) +XMAX50(EDX)
益弘
USD
1
**
70% by T/T, 30 days after PO, 30% by T/T, 30 days before shipment.
**
Atlas-CAA502 (移動式)
聯宙
NTD
1
**
80% by T/T, 30 Days Before shipment
20% by T/T, 30 Days after Powerchip acceptance
**
Atlas-CAA502 (固定式) (P3)
聯宙
NTD
1
**
80% by T/T, 30 Days Before shipment
20% by T/T, 30 Days after Powerchip acceptance
**
Sdair1100
聯宙
NTD
3
**
80% by T/T, 30 Days Before shipment
20% by T/T, 30 Days after Powerchip acceptance
**
-
協崑
NTD
1
**
100% by T/T, 120 days after Powerchip final acceptance
**
4082F
Agilent
USD
1
**
100% T/T Cash-In-Advance, 交貨前10天付款
**
　
TEL
JPY
1
**
100% by T/T, 7 days before shipment
**
PW-2830ZT (P3)
思百吉
EUR
1
**
90% by T/T, 7 days after shipment
10% by T/T, 30 days after Powerchip final acceptance or 180 days from shipment
which comes first
**
ESR80WN
EBARA
JPY
1
**
100% T/T in advance(30 days after PO issued)
**
RS100C (Used)
虹鳴 (Used)
NTD
1
**
50% by T/T, 14 days before shipmentupon shipment
50% by T/T, 30 days from shipment
**
Kiyo EX
LAM
USD
1
**
100% by T/T, 60 days before shipment
**


** The confidential portions of this Exhibit A have been omitted and filed
separately with the Committee.


14



--------------------------------------------------------------------------------



Model
Vendor
currency
Quantity
Current Price
ISSI
Payment
Total
ESR100WN
Ebara
JPY
2
**
100% T/T in advance(30 days after PO issued)
**
YR-8030SC
Risshi
JPY
1
**
100% by T/T, 30 days after shipment
**
UN2004A-PGS
Unisem
USD
1
**
80% by T/T, 3 months after shipment
20% by T/T, 5 months after shipment
**





                                    



** The confidential portions of this Exhibit A have been omitted and filed
separately with the Committee.


15



--------------------------------------------------------------------------------



EXHIBIT B




COPIES OF PURCHASE ORDERS


*Each Purchased Order will be attached after the Purchase Order sent by ICSI is
confirmed by Vendor.



16

--------------------------------------------------------------------------------



EXHIBIT C
Quarterly Payments (NTD)


 
Payment Date
Principal Amount(A)
Interest(B)
1
2019/3/30
112,500,000
111,395,342
2
2019/6/30
112,500,000
6,862,192
3
2019/9/30
112,500,000
6,238,356
4
2019/12/30
112,500,000
5,553,493
5
2020/3/30
112,500,000
4,936,438
6
2020/6/30
112,500,000
4,366,849
7
2020/9/30
112,500,000
3,743,014
8
2020/12/30
112,500,000
3,085,274
9
2021/3/30
112,500,000
2,441,096
10
2021/6/30
112,500,000
1,871,507
11
2021/9/30
112,500,000
1,247,671
12
2021/12/30
112,500,000
617,055
Total
1,350,000,000
152,358,287

 
 


Where
(A) = the aggregate amount of all disbursements for the Equipment divided by 12
(B) = the amount of interest payable along with each principal amount, which
interest shall be accrued from the last day of the calendar month in which the
relevant disbursement was made until the respective payment date of each
Quarterly Payment set forth above at the rate of 2.2% per annum based on the
aggregate amount of all outstanding disbursements.


It is understood that Lessor will make payment of the purchase price of the
Equipment to vendor(s) by converting NT$ into foreign currency based on the then
prevailing exchange rate as at the relevant date of disbursement, and use the
NT$ for the purposes of Lessor’s computation of the Quarterly Payment hereunder.



17

--------------------------------------------------------------------------------





EXHIBIT D


FORM OF ACCEPTANCE CERTIFICATE


ACCEPTANCE CERTIFICATE




Reference is made to the LEASE AGREEMENT(the “Lease”) dated as of April 20, 2015
between Powerchip Technology Corporation, as Lessee and Integrated Circuit
Solution, Inc., as Lessor. All capitalized terms herein shall have the meanings
assigned to such terms in the Lease.


Lessee confirms that the Equipment set forth in Exhibit A was received and
accepted by Lessee for leasing on the date set forth below, that such Equipment
is in all respects satisfactory to Lessee, and that Lessor has fully and
satisfactorily performed all of its obligations under the Lease up to and
including the date hereof.


IN WITNESS WHEREOF, Lessee has duly executed this Acceptance Certificate on , 20
.


Powerchip Technology Corporation.
 
 
 
By: ________________________
Print Name: Steve R. L. Chen
Title: Chairman


18

--------------------------------------------------------------------------------



EXHIBIT E


PRODUCTION CAPACITY COMMITTED BY LESSEE


Subject to reasonable lead time, Lessee shall offer monthly production capacity
to Lessor as follows:


Year
CY Year-2015 wafer start
CY Year-2016 wafer start
CY Year-2017 wafer start
CY Year-2018 wafer start
CY Year-2019 wafer start
CY Year-2020 wafer start
CY Year-2021 wafer start
Monthly Allocation
**
**
**
**
**
**
**



upon prior mutual agreement, Lessor has the option to extend this commitment for
another three years with allocation of ** pcs wafer per month.


___________________________


** The confidential portions of the Exhibit E have been omitted and filed
separately with the Commission.

















19